ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020, 12/29/2020, 06/25/2021, and 09/14/2021 were filed before the mailing date of this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/19/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a) “an insulating member electrically insulating the heat exchanger from the structure” in claim 1.
b) “a connection member electrically connecting the heat exchanger and the structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) per Paragraphs 00038-00039 as filed (0039-0040 as published) the insulating member includes a layer of electrically insulating and flexible material such as a rubber.
b) per Paragraphs 00045-00050 (0046-0051 as published) the connection member includes: a first portion of the same metal as the metal of the heat exchanger, a second portion made of the same metal as the metal of the structure, an electrically-insulating layer between the first and second portion, a cover, and an electrically-insulating and flexible seal.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim (claim 1), and specifically does not show “the compressor being electrically connected to the heat exchanger and the structure, and a connection member electrically connecting the heat exchanger and the structure, the connection member being provided separately from a first conductive path that electrically connects the compressor and the heat exchanger, and a second conductive path that electrically connects the compressor and the structure”.  As set forth above in the interpretation of claim 1 under 35 U.S.C. 112(f) the connection member includes “a first portion of the same metal as the metal of the heat exchanger, a second portion made of the same metal as the metal of the structure, an electrically-insulating layer between the first and second portion, a cover, and an electrically-insulating and flexible seal,” and equivalents thereof.
The closest prior art of record is Shin - (US2005/0034471). 
Regarding Claim 1, Shin discloses (Figures 1-4) a heat exchange unit (assembly of parts shown in Figure 2) comprising: 
a heat exchanger (20); 
a structure supporting (16) the heat exchanger (as shown in Figures 3-4); 
an insulating member (30, per the interpretation under 35 U.S.C. 112(f) as set forth above) electrically insulating the heat exchanger from the structure (per Paragraph 0035, where member 30 is made out of rubber. Rubber is inherently electrically insulative); and
a compressor (22).
Shin fails to teach the “the compressor being electrically connected to the heat exchanger and the structure, and a connection member electrically connecting the heat exchanger and the structure, the connection member being provided separately from a first conductive path that electrically connects the compressor and the heat exchanger, and a second conductive path that electrically connects the compressor and the structure.” There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation, along with the corresponding structure of “the connecting member” per the interpretation of claim 1 under 35 U.S.C. 112(f) as set forth above, as claimed in claim 1, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang - (US 4748828 A), teaches a self-draining base pan for an air conditioner.
Matsuoka - (US 20050120732 A1), teaches a connection structure of coolant pipe of air conditioner.
Sao et al. - (US 20140124175 A1), teaches an outdoor unit of refrigerating apparatus.
Eskew et al. - (US 20170205158 A1), teaches a bracket assembly for a heat exchanger.
Eskew et al. - (US 20170205084 A1), teaches a foam substructure for a heat exchanger.
Kaneda et al. - (US 20170370597 A1), teaches a heat exchanger assembly and outdoor unit of refrigerating apparatus.
Ooki et al. - (US 20190120556 A1), teaches an outdoor device and refrigeration cycle device.
Taniguchi et al. - (US 20190301753 A1), teaches an air-conditioning apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763




/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763